Citation Nr: 1009316	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-05 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 through May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In September 2008, this matter was remanded by the Board to 
the RO for further development.  The Board is satisfied that 
the action directed in its remand have been complied with, 
and is prepared to proceed with appellate consideration of 
this matter.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with hearing loss 
of the left ear.

2.  The Veteran has been diagnosed with hearing loss of the 
right ear; however, such hearing loss has not been shown to 
have been manifest in service or within one year thereafter.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders such as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

II.  Analysis

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment is considered a disability when the auditory 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or greater; or when the 
auditory threshold of three of these frequencies are 26 Hertz 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In his September 2004 Notice of Disagreement and February 
2007 substantive appeal, the Veteran contended that he was 
exposed to combat and gunfire noise during service.  At an 
October 2003 VA examination, he reported that he was exposed 
to aircraft engine noise while working during service as a 
security officer at an airstrip.  The Veteran also reported 
an in-service incident in which a fellow airman, in an act of 
horseplay, detonated a concussion grenade in a stream near 
where the Veteran was standing.  In a February 2007 
statement, the Veteran's spouse stated that the Veteran has a 
current hearing problem.

The Veteran's service treatment records do not reflect any 
in-service treatment or diagnosis of hearing loss in either 
ear.  Audiological testing at his June 1965 enlistment 
examination revealed normal puretone thresholds (NOTE: Prior 
to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Scores under that standard are expressed as the 
figures on the left in the chart below.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are expressed by the figures in parentheses.):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
15
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
5
-5 (0)

At a December 1967 flight status physical examination, 
audiometric testing again revealed normal puretone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-10 (0)
-10 (0)
0 (10)
5 (10)
LEFT
0 (15)
-10 (0)
-10 (0)
-10 (0)
5 (10)

Audiometric testing at the Veteran's April 1969 separation 
examination revealed a mildly elevated puretone threshold in 
the left ear at 4000 Hertz.  For purposes of application of 
38 C.F.R. § 3.385, however, the puretone findings at the 
separation examination still did not reveal hearing loss in 
either ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
20
20
20
25
30

In October 2003, more than 34 years after his discharge from 
service, the Veteran underwent a VA examination which again 
revealed normal puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
5
10
15
25

Speech audiometry testing revealed speech recognition ability 
of 96 percent in both ears.  Based upon the audiometric and 
speech recognition findings, the examiner determined that the 
Veteran's hearing was within normal limits.

In May 2005, the Veteran received a VA audiological 
consultation for complaints of gradually progressing hearing 
loss in his right ear.  The consultation report notes that 
the Veteran demonstrated mild sensorineural hearing loss in 
his right ear at 4000 Hertz, and normal hearing in his left 
ear.  Specific puretone threshold data, however, was not 
provided in the report.

Following the Board's September 2008 remand, the Veteran 
underwent a new VA examination in December 2009.  Audiometric 
testing revealed normal hearing in the left ear, but elevated 
puretone thresholds in the right ear:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
55
LEFT
10
10
10
15
20

Speech audiometry testing revealed speech recognition ability 
of 94 percent in the right ear and 100 percent in the left 
ear.  Inter-test consistency and reliability was judged by 
the examiner to be good.  Although the examiner provided a 
diagnosis of sensorineural hearing loss in the right ear, he 
opined that such hearing loss was less likely as not caused 
by or a result of the Veteran's active duty service.  In 
support of his conclusion, the examiner observed that 
although the Veteran's service records demonstrated some 
progression of hearing loss during service, the service 
examination reports nonetheless reflected hearing that was 
within normal limits at the time of his discharge.  The 
examiner further observed that treatment records since showed 
a rapid progression of hearing loss in the right ear since 
2003.  According to the examiner, hearing loss which is due 
to acoustic trauma, such as the hearing loss claimed by the 
Veteran, is known to occur immediately at the time of insult 
and is not known to progress.  The examiner stated that 
progressive hearing loss, such as that demonstrated by the 
Veteran, is commonly symptomatic of presbycusis, genetic 
inheritance, medical pathology, or civilian noise exposure.

The evidence in the claims file shows current hearing loss in 
the right ear, per 38 C.F.R. § 3.385.  Nonetheless, there is 
no competent medical evidence linking such hearing loss to 
acoustic trauma during service or to the one year period 
subsequent to service.  The only etiology opinion in the 
claims file is that expressed by the VA examiner in his 
December 2009 report, which found that the Veteran's right 
ear hearing loss was less likely as not related to the 
Veteran's in-service acoustic trauma.

At his October 2003 VA examination, the Veteran reported the 
onset of tinnitus during his active duty service, but did not 
state that his hearing loss had begun during service.  
Although the Veteran and his spouse reported in their lay 
statements that the Veteran experienced acoustic trauma 
during service and now experiences hearing loss, there is no 
lay contention that the Veteran has experienced hearing loss 
since service.  To the extent that the lay statements may be 
construed to assert continuity of hearing loss since service, 
such contentions are rebutted by the audiological findings 
demonstrated at his separation examination, post-service 
treatment, and his VA examinations in October 2003, as well 
as the detailed negative nexus opinion provided by the VA 
examiner in his December 2009 report.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir.2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In 
this case, neither the Veteran nor his spouse have been shown 
to possess the requisite medical training, expertise, or 
credentials necessary to render either a diagnosis or a 
competent opinion as to medical causation for the Veteran's 
right ear hearing loss.  Accordingly, the lay opinions of the 
Veteran and his spouse do not constitute competent medical 
evidence and lack probative value as to the medical issue of 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992) 
(holding a veteran is not competent to offer opinions on 
medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral 
sensorineural hearing loss and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for bilateral sensorineural 
hearing loss in an October 2005 notice letter.  Following a 
reasonable period in which the Veteran was afforded an 
opportunity to respond to the RO's notice letter, the matter 
was adjudicated in a May 2006 rating decision.  Following the 
Board's September 2008 remand, a separate October 2008 notice 
letter, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Again, the Veteran was provided a reasonable period of time 
in which to reply before the matter was readjudicated in a 
December 2009 Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified VA treatment records have been obtained.  
Additionally, he was afforded VA examinations in October 2003 
and December 2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


